                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                                        CIVIL ACTION
    Plaintiff,

        v.                                            NO. 19-3415

ALTRIA, et al.,
     Defendants.

                                             ORDER

        AND NOW, this 2nd day of August 2019, upon considering Plaintiffs Motion for leave to

proceed informa pauperis (ECF Doc. No. 1),pro se Complaint (ECF Doc. No. 2), and for reasons

in the accompanying Memorandum, it is ORDERED:

        1.       Plaintiffs Motion for leave to proceed in forma pauperis (ECF Doc. No. 1) is

GRANTED under 28 U.S.C. § 1915;

       2.        The Complaint is (ECF Doc. No. 2) is filed;

       3.        Mr. Elansari's Complaint (ECF Doc. No. 2) is DISMISSED without prejudice for

failing to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii);

       4.        Mr. Elansari may file an amended complaint on or before September 3, 2019

which identifies all defendants in the caption of the amended complaint stating the basis for Mr.

Elansari's claims against each defendant. Defendants who are not named in the caption will not

be treated as defendants in this case. When drafting his amended complaint, Mr. Elansari should

be mindful of the Court's reasons for dismissing his claims as explained in the accompanying

Memorandum. Upon the filing of an amended complaint, the Clerk shall not direct service until

further Order;
       5.      The Clerk of Court shall send Mr. Elansari a blank copy of the Court's form

complaint to be used by a prose plaintiff bearing the above civil action number. Mr. Elansari may

use this form to file his amended complaint ifhe chooses to do so; and,

       6.      We may dismiss this case for failure to prosecute without further notice if Mr.

Elansari fails to comply with this Order.




                                               2
